Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission dated 10/22/2021 is duly acknowledged.
Claims 1-42 (originally presented) have been canceled by applicant’s claim amendments.
Claims 43-62 as newly presented are pending in this application, and have been examined on their merits in this action hereinafter.
Priority
	This application is a CON of 16/915,513 (filed on 06/29/2020), which is a CON of 15/106,568 (filed on 06/20/2016; now a US patent 10,695,358), which is a 371 of PCT/US2014/071,578 (filed on 12/19/2014) claiming ultimate priority to a US provisional application 61/919,004 filed on 12/20/2013.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 43-62 (as newly presented) are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al (US 2002/0019991 A1; cited by applicants in IDS dated 01/24/2022, US-PGPUB citation no. 1) taken with Luebbers et al (WO 2011/071684 A1; FOR cited in applicant’s IDS dated 01/24/2022, citation no. 5).
Claim 43 (New) is directed to “An oral rehydration composition in the form of a reconstitutable powder, the composition comprising: 
a fucosylated human milk oligosaccharide, wherein the fucosylated human milk oligosaccharide is the sole human milk oligosaccharide; 
a digestible carbohydrate in addition to the human milk oligosaccharide; and 
sodium.”

See also limitations of the dependent claims 44-61, as currently presented.

Claim 62 (New) is directed to “A liquid oral rehydration formulation reconstituted from a reconstitutable powder, the formulation comprising: 
a fucosylated human milk oligosaccharide, wherein the fucosylated human milk oligosaccharide is the sole human milk oligosaccharide; 
a digestible carbohydrate in addition to the human milk oligosaccharide; and
sodium in an amount of 10 mEq to 100 mEq per liter.”

Prieto et al (2002), while disclosing compositions containing an alpha-1,2 fucose linkage and uses thereof (see abstract, Summary of the invention on page 1, [0010]-[0013], [0035]; and claims 1-7, for instances) as rehydration solution and infant formula, disclose nutritional composition (i.e. taken as a sole human milk oligosaccharide, HMO; and also devoid of any sialylated oligosaccharide) comprising 2’-fucosyllactose (2’-FL) in an amount sufficient to work as a rehydration solution for preventing and/or treating diarrhea or enterocolitis in a subject in need (see Example VI that effectively uses 2’- FL in the amount of 0.5, 1, or 2 mg/mL for binding inhibition assay [0059], for instance), and wherein the composition can comprise suitable digestible carbohydrates such as glucose, edible lactose, hydrolyzed cornstarch, etc. (that are equivalent to those present in human milk on an energy/caloric basis), and may further comprise suitable vitamins and minerals including- sodium, potassium, chloride, calcium, magnesium, zinc, copper, iron, selenium, iodine, vitamins A, E, D, C and the B complex, etc. (see [0035]-[0037], for instance).  In addition, Prieto et al also disclose the advantages of using 2”-FL in the composition as it provided significant dose-dependent inhibition of bacterial cell attachment when tested using pathogenic species such as Vibrio cholerae and enterohemorrhagic E. coli (EHEC) in the aforementioned competitive binding assay using CHO cells in vitro (see detailed disclosure in Example VI, in particular), which is deemed to render the formulation effective in preventing and/or treating diarrhea or enterocolitis in a patient in need (including necrotic enterocolitis; see [0005]-[0007], and claims 6, 7-10, for instance) and useful as an infant formula as well as an effective oral rehydration solution. Thus, Prieto et al practically demonstrate significant health benefits of using isolated 2’-FL (i.e. the sole human milk oligosaccharide in the composition, that can be further combined with other carbohydrates, vitamins, minerals, etc. for energy and rehydration needs of a given subject, for instance) in order to inhibit binding of major pathogenic bacterial species (in a dose dependent manner) to mammalian cells and therefore can effectively prevent/treat intestinal diseases such as diarrhea and/or enterocolitis in subjects in need thereof.
However, Prieto et al do not explicitly disclose the composition comprising the specific amounts or ranges of digestible carbohydrate such as dextrose, maltodextrin (in an amount of up to about 2.5% by weight; instant claims 45-49), or the amounts of sodium (in the range of 10 mEq to 100 mEq; instant claims 53, 56, 61-62), and citrate (in an amount of 1mEq to 200 mEq per liter; see instant claims 59-61), as currently required by the oral rehydration composition of the instant claims.
Luebbers et al (2011), while disclosing an oral rehydration solution (ORS) that comprises dextrose, about 12 mEq/L to about 18 mEq/L sodium, a zinc source and lower levels (less than about 25 mEq/L) of citrates (see Abstract, and [0001], for instance), and wherein the sterilized ORS liquid formulation has a pH range of from about 3.0 to about 5.5 (see page 7, [0026], for instance), and can be further controlled by adjusting the amount of dextrose present in the ORS formulation (see Abstract).  Luebbers et al also disclose the fact that the ORS formulation may optionally include other sources of carbohydrates including glucose, fructo-oligosaccharides (FOS), galacto-oligosaccharides(GOS), fructose, lactose, sucrose, maltodextrin, maltose, amylose, and combinations such as glucose with maltodextrin, etc. (see page 10, [0040], for instance); wherein the amount of dextrose in the ORS formulation can be from about 11 g/L to about 90 g/L (i.e. about 1.1% to about 9% by weight; or about 56 mM to about 455 mM for dextrose monohydrate; see Table 2, and claim 1, for instance), the sources for zinc and citrate can be such as zinc gluconate and sodium or potassium citrate, for instances (see [0033]-[0034], [0050]   Tables 1-3, for instance); and the total chloride in the form of sodium, potassium, calcium, or magnesium chloride salts, and can be in an amount of 15 mEq/L, or from about 30 to about 80 mEq/L (see [0039], Tables 1-2, and claim 9, for instance).  Luebbers et al also disclose that such ORS formulations may be prepared by combining the non-aqueous (i.e. “dry”) ingredients by blending and dispersing the dry ingredients in suitable amounts of water (i.e. reconstituted from dry powder formulations; see [0051]) in order to provide appropriate concentrations of components, and sterilized to food grade standards, wherein the liquid ORS formulations are suitable for oral consumption by infants and children in need for hydration under various physiological conditions such as fever, dehydration, or other illnesses, etc. (see [0015], [0032], [0051], [0059], for instances).  Luebbers et al also disclose that ORS solutions can further comprise optional “indigestible oligosaccharides” that include fructooligosaccharides (FOS), galactooligosaccharides (GOS), inulin such as raftilose, and xylooligosaccharides (XOS), as examples (see Luebbers et al, pages 13-14, [0040], [0042], [0049], for instance) for their known benefits to the gastrointestinal tract, i.e. to suppress the growth of pathogenic organisms such as Clostridium difficile, and selectively promote growth of non-pathogenic microbial flora to support gastrointestinal health by providing immune benefits, for instance.  In addition, Luebbers et al, disclose that using suitable amounts of preservatives (such as potassium sorbate and sodium benzoate), the rehydration solution/composition can be made to “provide a longer shelf life to a pre-packaged ORS, or to extend the potability lifetime of an ORS” (see page 12, [0047], for instance). 
Thus, given the disclosure in the cited prior art for the use of a digestible carbohydrate such as dextrose or maltodextrin, and sodium, citrate, and the acidic pH range of the reconstitutable ORS formulations that are suitable for prevention and/or treatment of dehydration resulting from diarrhea and/or enterocolitis caused by pathogenic bacterial infections in patients as disclosed and/or explicitly suggested by Prieto et al (see also additional teachings and benefits disclosed by Luebbers et al, as discussed above), it would have been obvious to a person of ordinary skill in the art to incorporate (and/or modify the nutritional ORS composition for the same purposes) such additional components in the formulation disclosed by Prieto et al in order to achieve an oral rehydrating solution or reconstitutable composition that can provide nutrition as well as rehydration to a patient in need thereof, as already disclosed/suggested by both the cited references of record.  Since, the same components such as indigestible human milk oligosaccharides in the form of 2’-FL, digestible carbohydrates, sodium, chloride, vitamins, minerals, etc., have been used in the cited prior art references, unless evidence provided to the contrary, adjustment in the amounts and/or ranges of such components would have been obvious and/or fully contemplated by a person of ordinary skill in the art, before the effective filing date of this invention, as currently claimed.  Since, Prieto et al already disclose the advantages of a rehydration solution/formulation that is primarily based on the benefits demonstrated by the non-digestible human milk-derived oligosaccharide 2’-fucosyllactose (2’-FL; see Example VI, in particular), at least as it relates to inhibition of pathogenic bacterial cell attachments (and thus preventing or treating bacterial-induced diarrhea/enterocolitis in patients), an artisan of ordinary skill in the art would have fully contemplated the use of 2’-FL as the sole human milk-derived oligosaccharide in such rehydration solution depending on the need, as disclosed by the combined teachings and/or suggestions from the cited prior art references, as discussed above, unless evidence/data provided on record to the contrary (which is currently lacking on record).  Therefore, the invention as generically claimed (see instant claims 43 and 62, in particular) fails to distinguish itself over the combined teachings and/or suggestion from the cited prior art of record.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 43-62 (as currently presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 3 of U.S. Patent No. 10,695,358 B2 (issued to same inventors and assignee, on June 30, 2020; from parent application 15/106,568). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims are also directed to a variant of essentially the same product composition that also comprises “a human milk oligosaccharide selected from the group consisting of a fucosylated oligosaccharide…a digestible carbohydrate…and sodium,…, wherein the nutritional composition does not comprise a sialylated oligosaccharide, and is an aqueous composition having a pH of about 2 to about 6.5 that is shelf stable for 6 months to 24 months after heat sterilization”, which is deemed a species (at least with respect to the characteristics and amounts of the components required in the product), and an obvious variant of the instant generic claims (at least with respect to the “human milk oligosaccharide” present in the composition) in this CON application (see also the 103a rejection discussed above, including teachings from Prieto et al, page 6, Example VI, [0059], in particular).  Also, since the role of isolated human milk-derived fucosylated oligosaccharides including 2’-fucosyllactose as a potential prebiotic was already known to an artisan of ordinary skill in the art (see disclosure by Yu et al, 2013; cited as ref. [U] on PTO 892 form; see entire abstract on page 169, and page 170, right column, 2nd paragraph, in particular), it would have been obvious to employ such beneficial prebiotic oligosaccharide alone (or in combination with other HMOs depending on the need) in the composition for oral rehydration as currently claimed. Therefore, an ODP rejection is deemed proper.
2.	Claims 43-62 (as currently presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 43 and 45 of co-pending Application No. 16/915,513 (reference application; parent filed on 06/29/2020 by common inventors and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 43 is also directed to a variant of essentially the same composition that comprises “a human milk oligosaccharide selected from the group consisting of a fucosylated oligosaccharide (such as 2’-fucosyllactose; see co-pending claim 45), an N-acetylated oligosaccharide, and combinations thereof in an amount of 10 mg to 5000 mg per liter of the nutritional composition; a digestible carbohydrate in addition to the human milk oligosaccharide in an amount of from 10 mM to 150 mM of carbohydrate of the nutritional composition; and sodium in an amount of 10 mEq to 100 mEq of sodium per liter of the nutritional composition; and wherein the nutritional composition is shelf stable for at least three months”, which is a species and/or an obvious variant of the generic composition as currently recited in the instant claims (instant application is a CON of parent application 16/915,513; see also 103a rejection discussed above, including teachings from Prieto et al, page 6, Example VI, [0059], in particular).  Also, since the role of isolated human milk-derived fucosylated oligosaccharides including 2’-fucosyllactose as a potential prebiotic was already known to an artisan of ordinary skill in the art (see disclosure by Yu et al, 2013; cited as ref. [U] on PTO 892 form; see entire abstract on page 169, and page 170, right column, 2nd paragraph, in particular), it would have been obvious to employ such beneficial prebiotic oligosaccharide alone (or in combination with other HMOs depending on the need) in the composition for oral rehydration as currently claimed. Therefore, an ODP rejection is deemed proper.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657